DETAILED ACTION
In response to remarks filed on 7 January 2022
Status of Claims
Claims 1 and 3-20 are pending;
Claims 1, 7, 13, 18 and 20 are currently amended;
Claims 3-6, 8-12, 14-17 and 19 were previously presented;
Claim 2 is cancelled;
Claims 1 and 3-20 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 7 January 2022 have been fully considered and they are moot since the new grounds of rejection presented herein are necessitated by the IDS with a fee submitted on 11 March 2022.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (U.S. Patent Application Publication No. 2018/0178342) in view of Meissner (Germany Patent Publication No. 202006018787).
As to Claim 1, Russell discloses a work vehicle comprising: 
a.      A vehicle frame (#40); 
b.      An operator control station (#12) coupled to the vehicle frame; 
c.      An implement arm assembly (#13, #23 grouped together) affixed to the vehicle frame outside the operator control station, the implement arm assembly movable relative to the vehicle frame and the operator control station and having an exterior surface (Portion #13 of the assembly is movable); 
d.      At least one sensor (#30) configured to detect positional information of the implement arm assembly; 
e.      A visual indicator (#32) positioned on the exterior surface of the implement arm assembly (Paragraph 0019); 
f.       A power source (Paragraph 0012, “electric transmission”) in selective communication with the visual indictor to power the visual indicator; and 
g.      A controller (Paragraph 0004, “processor”) configured to receive a signal from the at least one sensor indicative of the positional information, and electrically couple the power source to the visual indicator in response to a portion of the implement arm assembly reaching a threshold position.  
However, Russell is silent about wherein the visual indicator includes a section of electroluminescent coating.  Meissner discloses the use of electroluminescent coating (16) in vehicles (Paragraph 0002). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include a section of electroluminescent coating with the motivation of alerting the user about the movement of the boom. 
As to Claim 3, Russell as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Russell as modified also teaches wherein the at least one sensor (#30) is configured to detect a position of the implement arm assembly relative to a position of another portion of the work vehicle.  
As to Claim 4, Russell as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Russell as modified also teaches wherein the at least one sensor (#30) includes a global positioning system sensor.  
As to Claim 5, Russell as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Russell as modified also teaches further comprising an excavation blade (#13) connected to the implement arm assembly; and wherein the threshold position of the implement arm assembly corresponds to at least one of a depth threshold and a slope threshold for the excavation blade.  
As to Claim 6, Russell as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Russell as modified also teaches wherein the visual indicator (#32) is a first visual indicator and further comprising a second visual indicator (Paragraph 0029, “one or more alerts”) positioned on the exterior surface of the implement arm assembly; and wherein the controller is further configured to electrically couple the power source to only one of the first visual indicator and the second visual indicator at a time.  
As to Claim 7, Russell as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Russell as modified also teaches wherein the first visual indicator (#32) includes a first section of electroluminescent coating; and the second visual indicator (Paragraph 0029, “one or more alerts”) includes a second section of 
electroluminescent coating. 
As to Claim 8, Russell as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). Although Russell is silent about wherein the first section of electroluminescent coating and the second section of electroluminescent coating are configured to illuminate as different colors, examiner takes official notice that electroluminicent painting (i.e. coating) comes in different colors. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to make the first section of electroluminescent coating and the second section of electroluminescent coating are configured to illuminate as different colors since it is well-know that electroluminicent painting (i.e. coating) comes in different colors.
As to Claim 9, Russell as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). Although Russell is silent about wherein the first section of electroluminescent coating and the second section of electroluminescent coating are differently shaped sections, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to make the first section of electroluminescent coating and the second section of electroluminescent coating of differently shaped sections since a change in the shape of a prior art device is a design consideration within the skill of the art.  
As to Claim 10, Russell as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Although Russell is silent about wherein each of the first section of electroluminescent coating and the second section of electroluminescent coating is in the form of indicia including at least one of a letter and a number, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to make each of the first section of electroluminescent coating and the second section of electroluminescent coating is in the form of indicia including at least one of a letter and a number since a change in the shape of a prior art device is a design consideration within the skill of the art.  
As to Claim 11, Russell as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Russell as modified also teaches further comprising a work implement connected to the implement arm assembly, the work implement including an exterior surface; a third visual indicator (Paragraph 0029, “one or more alerts”) positioned on the exterior surface of the work implement; and a fourth visual indicator (Paragraph 0029, “one or more alerts”) positioned on the exterior surface of the work implement.  
As to Claim 12, Russell as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Russell as modified also teaches wherein the controller (Paragraph 0004, “processor”) is further configured to illuminate the first visual indicator and the third visual indicator simultaneously; and illuminate the second visual indicator and the fourth visual indicator simultaneously.  
As to Claim 18, Russell discloses a visual indication system comprising: 
a.      At least one sensor (#30) configured to detect positional information of a portion (#23) of an implement arm assembly (#13, #23 grouped together) of a work vehicle; 
b.      A visual indicator (#32) configured to be affixed to the implement arm assembly to illuminate an exterior surface thereof outside of an operator control station (#12) of the work vehicle; and 
c.      A controller (Paragraph 0004, “processor”) configured to receive an input signal regarding a boundary of operational position of the portion of the implement arm assembly, receive a signal from the at least one sensor (#30) indicative of the positional information, and send a signal to power the visual indicator (#32) in response to the position of the portion of the implement arm assembly being outside the boundary of operational position.  
However, Russell is silent about the visual indicator including a section of electroluminescent coating.  Meissner discloses the use of electroluminescent coating (16) in vehicles (Paragraph 0002). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include a section of electroluminescent coating with the motivation of alerting the user about the movement of the boom. 
As to Claim 19, Russell as modified teaches the invention of Claim 18 (Refer to Claim 18 discussion). Russell as modified also teaches wherein the visual indicator is a first visual indicator (#32) and further comprising: at least a second visual indicator (Paragraph 0029, “one or more alerts”) configured to be affixed to the implement arm assembly to illuminate an exterior surface thereof outside of the operator control station of the work vehicle; and wherein the controller is further configured to send a signal to power the second visual indicator in response to the position of the portion of the implement arm assembly being within the boundary of operational position.  
As to Claim 20, Russell as modified teaches the invention of Claim 19 (Refer to Claim 19 discussion). Russell as modified also teaches wherein each of the first visual indicator (#32) and the second visual indicator (Paragraph 0029, “one or more alerts”) includes a respective section of electroluminescent coating.

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (U.S. Patent Application Publication No. 2018/0178342) in view of Asikainen (Europe Patent Publication No. 2910912) and Meissner (Germany Patent Publication No. 202006018787).
As to Claim 13, Russell discloses a work vehicle comprising: 
a.      A vehicle frame (#10); 
b.      An operator control station (#12) coupled to the vehicle frame; 
c.      An implement arm assembly (#20) affixed to the vehicle frame outside the operator control station, the implement arm assembly movable relative to the vehicle frame and the operator control station and having an exterior surface; 
d.      At least one sensor (#30) configured to detect information; 
e.      A visual indicator (#32) positioned on the exterior surface of the implement arm assembly (Paragraph 0019); 
f.       A power source (Paragraph 0012, “electric transmission”) in selective communication with the visual indictor to power the visual indicator; and 
g.      A controller (Paragraph 0004, “processor”) configured to receive a signal from the at least one sensor, and electrically couple the power source to the visual indicator in response to the information from the implement arm assembly exceeding a threshold.  
However, Russell is silent about the sensor being configured to detect weight information of a load carried by the implement arm assembly. Asikainen discloses a sensor (#21) being configured to detect weight information of a load carried by the implement arm assembly (Paragraph 0044). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a sensor being configured to detect weight information of a load carried by the implement arm assembly and to electrically couple the power source to the visual indicator in response to the information from the implement arm assembly exceeding a weight threshold. The motivation would have been to increase the utility of the device by monitoring both distance and weight to operate the work machine safely. 
Furthermore, Russell as modified (See above paragraph) is silent about the visual indicator including a section of electroluminescent coating.  Meissner discloses the use of electroluminescent coating (16) in vehicles (Paragraph 0002). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include a section of electroluminescent coating with the motivation of alerting the user about the movement of the boom. 
As to Claim 14, Russell as modified teaches the invention of Claim 13 (Refer to Claim 13 discussion). Russell as modified also teaches wherein the visual indicator (#32) is a first visual indicator and further comprising a second visual indicator (Paragraph 0029, “one or more alerts”) positioned on the exterior surface of the implement arm assembly; and wherein the controller is further configured to electrically couple the power source to the second visual indicator in response to the weight of the load carried by the implement arm assembly being below the threshold weight.  
As to Claim 15, Russell as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Russell as modified also teaches further comprising a bucket (#24) connected to the implement arm assembly, the bucket including an exterior surface; a third visual indicator (Paragraph 0029, “one or more alerts”) positioned on the exterior surface of the bucket; and a fourth visual indicator (Paragraph 0029, “one or more alerts”) positioned on the exterior surface of the bucket.  
As to Claim 16, Russell as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). Russell as modified also teaches wherein the controller (Paragraph 0004, “processor) is further configured to electrically couple the power source to the first visual indicator (#32) and the third visual indicator (Paragraph 0029, “one or more alerts”) simultaneously, and electrically couple the power source to the second visual indicator and the fourth visual indicator simultaneously.  
As to Claim 17, Russell as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). Russell as modified also teaches wherein each of the visual indicators (#32) includes a respective section of electroluminescent coating.  
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11 March 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/             Primary Examiner, Art Unit 3678